Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 1 of 16 PageID #: 267




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE



KNIGHTS OF COLUMBUS STAR OF
THE SEA COUNCIL 7297,

              Plaintiff,

       V.                                          C.A. No. 20-841-LPS


CITY OF REHOBOTH BEACH,
DELAWARE; STAN MILLS,in his official
capacity as Mayor of Rehoboth Beach,
Delaware;PAUL KUHNS,individually; and
SHARON LYNN,individually and in her
official capacity as City Manager of
Rehoboth Beach, Delaware;

              Defendants.




Michael P. Morton, Robert J. Valihura, Jr., and David C.Zerbato, MORTON,VALIHURA &
ZERBATO,LLC,Greenville, Delaware

Christopher DiPompeo and Kaytlin L. Roholt, JONES DAY,Washington,DC

Roger Byron,FIRST LIBERTY INSTITUTE,Piano, Texas

       Attorneys for Plaintiff

Max B. Walton, Lisa R. Hatfield, and Brandon R. Harper, CONNOLLY GALLAGHER LLP,
Newark,Delaware

Daniel A. Griffith, WHITEFORD TAYLOR & PRESTON LLC, Wilmington, Delaware

       Attorneys for Defendants


                                  MEMORANDUM OPINION


December 11, 2020
Wilmington, Delaware
 Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 2 of 16 PageID #: 268




STARjcrU.S. District Judge:

I.     INTRODUCTION


        On November 2, 2020, Plaintiff Knights of Columbus Star of the Sea Council 7297

("Plaintiff or the "Knights")filed a Motion for a Preliminary Injunction(D.L 14), having

initiated this case on June 23,2020 {see D.I. 1). On November 25,2020, in response to the

Court's inquiry,• Plaintiff requested expedited review of its motion. {See D.I. 19)("[T]he

Knights believe[s] that this Court's expedited review is necessary to secure and protect its First

Amendment rights before yet another Christmas season passes without relief.") Defendants City

of Rehoboth Beach, Delaware (the "City of Rehoboth"), Stan Mills ("Mills"), Paul Kuhns

("Kuhns"), and Sharon Lynn ("Lynn" and, together with City of Rehoboth, Mills, and Kuhns,

"Defendants" or the "City") did not oppose Plaintiff's request for expedited review.

        The Court held a teleconference on December 8, 2020 to hear argument from the parties.

Having reviewed the parties' briefing (D.I. 15,16,17,21)and the additional materials the parties

have put in the record (55^ D.I. 15Exs. 1-11;D.I. 16Exs. 1-5;D.I.21 Ex. 1), having heard oral

argument, and having moved expeditiously to consider Plaintiffs request for extraordinary relief

in light of the circumstances, the Court will deny Plaintiffs motion (D.I. 14).




'The far preferable practice is for the party or parties believing a motion merits expedited review
to file a motion for such treatment, accompanied by a cover letter notifying the Court of the
request for expedited review. In the absence of such a motion, there is always a possibility that
the Court will not recognize the need to make any particular motion a priority (and may not even
notice that the motion has been filed). As of this week, the undersigned Judge's docket consists
of590 civil cases, 38 criminal cases, and 364 motions. Given the realities of this caseload, as
well as the fact that not every preliminary injunction motion warrants expedited review (and not
every party filing such a motion seems to want the Court to turn its immediate attention to it),
litigants should not assume that this Court will automatically accord such treatment to a motion
without a request to do so.


                                                 1
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 3 of 16 PageID #: 269




II.    BACKGROUND

       The Rehoboth Beach Bandstand and adjacent section ofthe Boardwalk (together, the

"Bandstand")is a hub of community activity. {See D.I. 15 at 4-5) Owned by the City of

Rehoboth,the Bandstand has long been the site of winter holiday traditions and displays. {See

id.) In the past, these holiday displays have included a Christmas tree, holiday lights, a large

Santa's House,and a creche. {See id. at 5) In 2018,the Knights assumed the role of erecting the

creche, which Plaintiff alleges has been part ofthe holiday display since the 1930s. {See id. at 5-

6) The Knights erected the creche in the Bandstand area in early December of2018; however,

the City ordered the ICnights to remove it. {See id. at 6) Plaintiff alleges that soon thereafter.

Defendant Kuhns- who was then Mayor of Rehoboth -stated that "singular displays ofthis sort

[referring to the creche] are more appropriately placed on private property." {Id. at 7)

       Plaintiff alleges that, during both the 2018 and 2019 winter holiday seasons, a Santa's

House belonging to a secular private group was displayed in the Bandstand area. {See id. at 6-7)

Hence, when requesting permission to erect a creche in the Bandstand area in 2019,the Knights

cited the other private group and sought what Plaintiff characterized as equal treatment. {See id.

at 8) Nonetheless,the Knights' request was again denied, by City Manager Lyim. {See id.)

Plaintiff emailed Lynn for clarification, asking:"The Knights can't put the creche on the

Boardwalk or other public property because it's religious. Is that right?" {Id.) Lynn responded,

"[y]es correct."^ {Id.) The City proposed an alternative location for the Knights to display the




^ Defendants contend that Plaintiffs narrative is incomplete, adding that the City "strongly
disputes many of[the] Knights' factual assertions regarding the City's purported 2018 and 2019
policies." (D.I. 16 at 2 n.3) As Defendants note, discovery will shed light on these factual
disputes. {Id.)
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 4 of 16 PageID #: 270




creche in 2019-on a tract of private property about a half mile jfrom the Bandstand - which the

Knights declined. (See id. at 7)

       Plaintiff alleges that the denials ofits requests to display a creche on the Rehoboth

Bandstand in 2018 and 2019 were made pursuant to what the Knights describes as the City's

"no-religious-displays policy." (Id. at 2) Plaintiff filed suit, and moved for a preliminary

injunction, in part to prevent Defendants from adhering to this no-religious-displays policy

during the holiday season of2020.

       Defendants' response to the motion begins with a contention that they have never had the

purported no-religious-displays policy. (See, e.g., D.I. 16 at 5) According to Defendants,there

was no "official City policy regarding holiday displays" until November 5,2020, when the City

Commissioners for the first time approved a written, official policy (the "November 2020

Policy"). (Id.) The November 2020 Policy banned "all private holiday displays on City-owned

property for the 2020 holiday season," a period defined as November 15 through January 15.

(D.I. 16-4) In large part because ofthe Knights' criticism ofthe November 2020 Policy, the City

approved a revised policy on December 7,2020(the "Revised Policy"), which was also the day

before the Court heard argument on Pledntiffs motion. (See D.I. 21 at 5-6; D.I. 17 at 8-9; D.I.

23) The Revised Policy bans all unattended private displays on City-owned property (notjust

holiday displays) and applies year-round, notjust during the previously-defined holiday season.

(See D.I. 23-1)("The City of Rehoboth Beach does not permit private Unattended Displays(e.g.

non City owned. City leased, or City rented Unattended Displays)on any City Property.")

Notably,the Revised Policy does not prohibit attended displays, only unattended displays.

        Defendants insist that they will abide by the Revised Policy. (See Dec. 8, 2020 Hearing

Transcript("Tr.") at 45-46) Defendants also explain(and Plaintiff does not dispute)that around
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 5 of 16 PageID #: 271




December 1,2020,the City erected its own display on the Bandstand,in order to celebrate "the

cultural diversity ofthe City." (D.L 21 at 10;see also Tr. at 39) This display includes a creche,

a menorah, a light-up snowman,a"Happy Kwanzaa" sign, and a sign celebrating the diversity of

Rehoboth residents. {See D.I. 16-3 at 2; Tr. at 43)^ This City display is expressly authorized by

the Revised Policy. {See D.I. 23-1)("The City of Rehoboth Beach may erect Unattended

Displays on City Property. Unattended Displays on City Property must be erected and

maintained by City personnel.")

III.   LEGAL STANDARDS

       A preliminary injunction is an "extraordinary remedy" that should be granted only in

"limited circumstances." Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700,708(3d Cir. 2004).

This type ofremedy is available only when the plaintiff establishes:(1)a likelihood ofsuccess

on the merits;(2)irreparable harm ifthe injimction is denied;(3)the balance ofthe equities tips

in the plaintiffs favor; and(4)the public interest favors the requested relief. See id. The first

two factors-likelihood of success on the merits and irreparable harm - are "gateway factors."

Reilly v. City ofHarrisburg,858 F.3d 173,179(3d Cir. 2017). Unless the movant meets its

burden on these two factors, a preliminary injunction is not warranted, regardless of whether the

Court proceeds to consider the balance ofequities and the public interest. See id.

       The Third Circuit recently explained that a request for a preliminary injunction based on

an alleged violation of a First Amendment right requires a slightly altered framework when

considering the likelihood ofsuccess factor. See id. at 180. In such a situation, once a plaintiff

establishes that the law or policy at issue restricts protected speech,the government then bears

the burden to prove that the law is constitutional. See id. (explaining that "burdens at the



 Defendants point to this display as evidence that the City is not anti-religion. {See Tr. at 43)
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 6 of 16 PageID #: 272




preliminary injunction stage track the burdens at trial"); see also Greater Phila. Chamber of

Commerce v. City ofPhiladelphia, 949 F.3d 116,133(3d Cir. 2020)("In First Amendment cases

the initial burden is flipped."). Ifthe government succeeds in showing constitutionality under the

appropriate level of scrutiny,"then the motion for a preliminary injunction fails because there is

no likelihood of success on the merits." Reilly, 858 F.3d at 180 n.5. Ifthe government fails,

however,then the plaintiff"must be deemed likely to prevail" on the &st factor. Id. at 180

(intemal quotation marks omitted).

IV.    DISCUSSION


       The Knights' motion fails on multiple grounds. As an initial matter, because the motion

is directed to a policy that no longer exists(if it ever did) and there is no realistic chance the

alleged unconstitutional conduct will be resumed before the Court can reach the merits ofthe

case, the motion must be denied as moot. It is also unripe. The Knights is free to apply to

display an attended creche, but it has not yet done so. Finally, even assuming the motion

presents a non-moot,ripe issue, and further even assuming Plaintiff has established a likelihood

of success on the merits, the motion must be denied because Plaintiff has failed to show it will

suffer irreparable harm in the absence of preliminary injunctive relief. The Court elaborates on

each ofthese conclusions below.


        A.      Mootness


        As this case has evolved, so too has Defendants' policy regarding private displays on

City property. Plaintiff alleges that in 2018 and 2019, Defendants denied the Knights' request to

display a creche on City property "because it is religious." (D.I. 15 at 8) In early November

2020,the City adopted (evidently for the first time)a written policy, one that Defendants

characterize as a "general ban" on private holiday displays on City property during the 2020
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 7 of 16 PageID #: 273




holiday season. (See D.1.16 at 8) According to Defendants, this November 2020 Policy is not

anti-religious because it bans all private holiday-related unattended displays; for example, it

prohibits both the Knights' desired (religious) creche and the other private group's(secular)

Santa's House. (See id, at 5 & n.8) When Plaintiff alleged that the November 2020 Policy, like

the purported 2018 and 2019 no-religious-displays policy, violated Plaintiffs free speech and

free exercise rights. Defendants modified their policy and, on December 7, adopted the Revised

Policy. (See D.l. 17 at 8-9; D.I. 21 at 5-6) The Revised Policy is operative and govems

Defendants' conduct today.

       Defendants argue that their new policy moots Plaintiffs pending request for a

preliminary injimction because the motion seeks relief based on the City's past policies."^ (See
D.l. 16 at 6-8) During the December 8 hearing. Plaintiff made clear that it is not(at least at this

point) challenging the constitutionality ofthe Revised Policy. (Tr. at 24) Pointing out that the

Court cannot enjoin past conduct, Defendants contend that the preliminary injunction motion

must now be denied as moot. (D.l. 16 at 6-8)

       In response, the Knights argues that the motion is not moot based on what the Knights

contends is the proper application ofthe voluntary cessation exception to mootness. (See Tr. at

7-10; see also United States v. Virgin Islands, 363 F.3d 276,285(3d Cir. 2004)) Under this

well-recognized exception, courts are "reluctant to declare a case moot" when the defendant



^ Defendants criticize Plaintiff for raising arguments challenging the November 2020 Policy for
the fust time in its reply brief, which Defendants suggest is a violation ofthe local rules. (See
D.l. 21 at 4 n.4)(citing D. Del. LR 7.1.3(c)(2)) While it appears Plaintiff was aware ofthe
           November 2020 Policy when Plaintifffiled its motion on November 2,that policy had
not yet been adopted on November 2,so it is understandable that Plaintiffs opening brief did not
attack the potential policy. Any prejudice this may have otherwise caused Defendants was fully
cured by permitting Defendants to file a sur-reply brief and by hearing fully from both sides
during oral argument.
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 8 of 16 PageID #: 274




voluntarily ceases the challenged conduct after litigation begins but still maintains the lawfulness

of its past conduct. See Hartnett v. Pa. State Educ. Ass'n, 963 F.3d 301, 305-07(3d Cir. 2020).

Nevertheless, the voluntary cessation doctrine allows for the possibility of mootness.

Specifically, if"subsequent events mapc]e it absolutely clear that the allegedly wrongful

behavior could not reasonably be expected to recur," the challenge to voluntarily-ceased conduct

is moot. Friends ofthe Earth, Inc. v. Laidlaw Env't Servs., 528 U.S. 167,189(2000).

       A defendant seeking to avoid application ofthe voluntary cessation exception to

mootness bears a "heavy" burden to demonstrate that it will not engage again in the challenged

behavior. Hartnett,963 F.3d at 305-06. In evaluating whether a defendant meets this burden,

courts usually focus on two factors: timing and defense of past policies. See, e.g.. Virgin Islands,

363 F.3d at 285. Considering these factors, the Court finds that Defendants here have met their

heavy burden of demonstrating that the issues raised in the Knights' motion are moot.

        With respect to timing. Plaintiffemphasizes the parallels to United States v. Virgin

Islands, 363 F.3d at 284-85;see also Tr. at 7-8. There, the defendant voluntarily terminated a

government contract that was the subject of a preliminary injunction motion just five days after

the motion was filed, which was also two days before the scheduled hearing on the motion. See

Virgin Islands, 363 F.3d at 284. In Virgin Islands, the defendant's sole justification for

terminating the contract was that "such termination is in the best interest ofthe Government."

Id. at 285. The court rejected the defendant's contention that the motion was moot, finding that

this "extremely general"justification was insufficient to demonstrate that the termination had not

been in response to the litigation; the court also lacked confidence that the defendant would not

resume its wrongful behavior when the threat oflitigation dissipated. See id.
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 9 of 16 PageID #: 275




       While the timing here is similar, the context is materially different. The City adopted the

November 2020 Policy just three days after Plaintifffiled its preliminary injunction motion and

then adopted the Revised Policy just one day before the oral argument. However, unlike in

Virgin Islands^ Defendants have offered persuasive justification for the pace with which they

have proceeded. For instance. Defendants had added the proposed November 2020 Policy to the

City Commissioners' agenda before Plaintifffiled its motion, at a time when Defendants had no

knowledge ofPlaintiffs intent to file a preliminary injunction motion. {See D.I. 16 at 5; Tr. at

33) The present incumbent Commissioners are recently-elected and were sworn into office in

September {see D.I. 16 at 5 & n.6; Tr. at 35); they appear to have acted as quickly as they

reasonably could to draft, publish, and ultimately adopt the November 2020 Policy. That policy,

then, was not adopted as a response to Plaintiffs motion.

       The adoption ofthe Revised Policy does appear to have been motivated by a desire to

moot the Knights' motion, but in a way that helps (rather than undermines)Defendants' effort to

demonstrate mootness. Defendants admit that after they reviewed Plaintiffs attacks on the

November 2020 Policy in Plaintiffs reply brief, they recognized the need to clarify that policy,

in hopes of addressing all ofPlaintiffs concerns. (D.I. 21 at 2; Tr. at 34) Defendants appear to

have largely succeeded, as Plaintiff is not presently pressing any challenge to the Revised Policy.

{See Tr. at 24) There is nothing suspicious about the timing ofthe adoption ofthe Revised

Policy -it appears to have been drafted, added to the Commissioners' agenda, and publicly-

approved at a Commissioners' meeting as quickly as possible after Defendants learned of

Plaintiffs concerns about the November 2020 Policy. That the date ofthe adoption turned out to

be just one day before the Court's hearing is the result ofthe expedited review the Court has
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 10 of 16 PageID #: 276




accorded Plaintiffs motion, as Plaintiff requested. It is hard to imagine a government body

responding more quickly than Defendants did here to arguments raised in a reply brief.

       Another factor driving the timing of all parties here, as well as the Court, is the beginning

ofthe Advent season^ and the fast-approaching holiday of Christmas. The Knights, quite

reasonably, wants Defendants and the Court to make decisions relating to the 2020 holiday

season before the 2020 holiday season is over, and Defendants and the Court have (in their own

separate ways) worked expeditiously in response. No similar external time constraints and

realities were present in Virgin Islands. Thus, again,the tuning here supports a finding of

mootness rather than a conclusion that the voluntary cessation exception should apply.

       As for Defendants' defense of past practices, the Court fmds that this factor, too, does not

diminish Defendants' showing of mootness. Plaintiff has failed to show that the City is

defending the purported no-religious-displays policy or the November 2020 Policy in a manner

that gives rise to credible suspicions that Defendants intend to revert to their challenged practices

after they defeat the pending motion.

       The Third Circuit has held that a defendant's vigorous defense ofa past policy may be

suggestive of a plan to reinstate such a policy in the future. See, e.g., Hartnett, 963 F.Sd at 306;

see also Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1,551 U.S. 701,719(2007)

(finding voluntary cessation did not moot case where defendant "vigorously defend[ed]the

constitutionality ofits race-based program"). Thus,for example,in DeJohn v. Temple




^ The Advent season marks the beginning ofthe Christian Church's liturgical year, and it lasts
for four Sundays leading up to Christmas. See Advent 2020, U.S. Conf of Cath. Bishops,
https://www.usccb.org/prayer-and-worship/liturgical-year-and-calendar/advent. Advent 2020
began on November 29 and ends on December 24. Id. Plaintiff noted during oral argument that
"we're already almost halfway through the Advent season, which is part ofthe time where the
Knights would ask [for] a crdche." (Tr. at 21)
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 11 of 16 PageID #: 277




University^ 537 F.3d 301,310(3d Cir. 2008), a defendant's voluntary cessation did not moot a

case in which the defendant"defended and continue[d] to defend not only the constitutionality of

its prior sexual harassment policy, but also the need for the former policy." Similarly, in

Hartnett v. Pennsylvania State Education Ass'n, the court cited a Tenth Circuit case, in which the

defendant had ^'"''forcefully maintained the constitutionality ofthe enjoined [policy]' and planned

to reinstate it in the future." 963 F.3d at 306(quoting Doe v. City ofAlbuquerque,661 F.3d

1111,1117 n.5 (10th Cir. 2012)(emphasis added)). Hartnett further stated that,"ifthe City's

attitude had been different, the answer to the mootness question could well have differed too."

Id.


       The record here does not exhibit a vigorous defense by Defendants or any representation

-or even suggestion-that Defendants believe any policy other than the operative Revised

Policy is necessary or desirable. While Defendants do defend the constitutionality ofthe

November 2020 Policy, they acknowledge the Court might reach a different concliision (if it ever

reaches the issue). {See, e.g., Tr. at 34,47-48;see also D.I. 21 at 2("While [Plaintiffs assertion

that the November 2020 Policy is content-based] is certainly disputed, it was never the City's

intent to create any content-based classifications.")) And rather than fight to retain the

November 2020 Policy, Defendants instead quickly revised it, seemingly to address all of

Plaintiffs concerns. {See, e.g., D.I. 21 at 2)

       Plaintiff contends that the City has never "disavowed" its past policies. {See D.I. 17 at 4)

A mere failure to disavow, however,is far from a vigorous defense. As importantly, unlike in

Virgin Islands, on which Plaintiff relies, here there is a dispute as to whether the challenged 2018

and 2019 policy ever even existed (or continues to exist). The City denies that it ever had the

anti-religious-displays policy the Knights criticizes. {See D.I. 16 at 5) It appears to be




                                                 10
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 12 of 16 PageID #: 278




undisputed that no written policy was in place before the November 2020 Policy. In the

circumstances presented here, then,the City's refusal to "disavow" what it contends is(and

always was)a non-existent policy does not support a conclusion that the City is likely to resume

its alleged past practices.

       Plaintiff argues that the Court should consider an additional factor in its voluntary

cessation analysis: Defendants' history of unconstitutional conduct. {See Tr. at 9-10) It is true

that "in some cases, the character ofthe past violations" is relevant to determining whether

allegedly imconstitutional behavior is likely to recur. Del Audubon Soc., Inc. v. Sec'y of U.S.

Dep't ofInterior,612 F. Supp. 2d 442,448(D. Del. 2009)(internal quotation marks omitted);

see also, e.g.. People Against Police Violence v. City ofPittsburgh, 520 F.3d 226,231 n.2(3d

Cir. 2008)(finding defendant's policy change did not moot case,"particularly given that

plaintiffs' complaint alleged a long history ofimconstitutional conduct[under the policy]").

Still, the focus remains on what is likely to occur in the future; where a history ofpast violations

gives rise to a concern that a defendant will continue to behave in a similarly constitutionally

infirm manner,a dispute is not likely moot. See People Against Police Violence, 520 F.3d at 231

n.2. Here, as already explained, whatever history ofanti-religious conduct there may have been

(if any) does not give rise to credible suspicions ofthe same conduct recurring before this Court

can address the merits ofthe case with a finaljudgment. Plaintiffs argument regarding history,

therefore, is unavailing.

        Fundamentally,the Court sees no prospect that the City will return to the November 2020

Policy, much less to an anti-religious-displays policy that the City insists never even existed.

Defendants have made the permanence ofthe Revised Policy clear-it has no end date, and it

applies year-round. {See D.I. 21 at 5-6) In short. Defendants have met their heavy burden and




                                                 11
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 13 of 16 PageID #: 279




have shown that "subsequent events ma[k]e it absolutely clear that the allegedly wrongful

behavior could not reasonably be expected to recur." Friends ofthe Earth, 528 U.S. at 189.

Thus,the voluntary cessation exception does not apply, and PlaintilBPs motion is moot.^

       B.      Ripeness

       An independent, dispositive deficiency is that the claims on which Plaintiff now rests its

motion are not ripe.

       It is well-settled that a claim is not ripe imtil the government has had a chance to render a

decision on the relevant application. See Sameric Corp. ofDel, Inc. v. City ofPhiladelphia, 142

F.3d 582,597(3d Cir. 1998). Plaintiff is not presently seeking to display an unattended creche

on the Bandstand area but is, instead, now seeking to erect an attended creche display there.

{See Tr. at 11,19-20) Plaintiff acknowledged at the oral argument that it had only formulated

that request in response to the December 7 adoption ofthe Revised Policy and had not yet filed



^ The mootness ofPlaintiffs motion is also evident when the reliefrequested in Plaintiffs
proposed order is considered. The Knights asks the Court to enter an order granting its motion
and specifying as follows:

               2.      Defendants are prohibited firom enforcing the City's no-
               religious-displays policy to prohibit religious displays on City
               property.

               3.      Defendants are prohibited firom enforcing the City's no-
               religious-displays policy to reject the Knights' request to display a
               creche on City property during the Christmas holiday season.

               4.      Defendants must provide the Knights the same benefits and
               opportunities to display a creche at the Bandstand/Boardwalk
               Circle during the Christmas holiday season as Defendants provide
               any other private person, group, organization, and/or entity for any
               other display.

(D.I. 14-1 at 1-2) For the reasons explained throughout this Opinion, the City is not enforcing a
no-religious-displays policy and is providing the Knights the same benefits and opportunities to
display a creche that it is providing any other private entity.


                                                12
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 14 of 16 PageID #: 280




an application for a permit to display an attended creche. (See id. at 11) Further, Defendants

confirmed that the Revised Policy does not ban attended religious displays, and represented that

ifPlaintifffiles a permit application for such a display, it would likely be granted. (See id. at 36,

45)^ Given this state ofthe record, there is no ripe dispute for the Court to resolve in connection

with the preliminary injimction motion.

       Accordingly,the Knights' motion is denied for lack ofripeness.

       C.      Preliminary Injunction Factors

       Independent ofthe mootness and ripeness determinations, the Court concludes that

Plaintiff has not met its burden to prove all four factors applicable to a motion for a preliminary

injunction favor granting the pending motion.

       The Court assumes, without deciding, that Plaintiff is likely to succeed on the merits of

its claims that Defendants' past policies violated the Free Speech and Free Exercise Clauses of

the First Amendment to the United States Constitution (See D.I. 15 at 10-18; D.1.17 at 5-9)

Plaintiff has provided evidence that the City may have engaged in impermissible viewpoint

discrimination in 2018 and 2019 when it denied the Knights' request to display the creche on

City property "because it is religious." (D.I. 15 at 8) This same evidence is also probative of

whether Defendants impermissibly burdened the Knights' religious practice. (See id. at 14-18)

Plaintiff also argues that the November 2020 Policy was content-based because it targeted

speech "associated with or intended to relate to the holiday season," and that it would fail strict

scrutiny. (See D.I. 17 at 6-7) For purposes ofthe pending motion, the Court assumes Plaintiff



^ Plaintiffsuggests an application would be futile. (See Tr. at 30-31) Futility can be an
exception to the ripeness requirement. See, e.g., Chassen v. Fid. Nat'I Fin., Inc., 836 F.3d 291,
296(3d Cir. 2016). However, nothing in the record supports a finding that an application from
Plaintiff made pursuant to the Revised Policy for an attended creche display in the Bandstand
area would be futile.


                                                 13
Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 15 of 16 PageID #: 281




will prevail on all these arguments(making the further assumption that the claims are not moot)

and, therefore, has met its burden on the first factor.

       Even granting Plaintiff all these assumptions,the preliminary injunction motion must be

denied because Plaintiff has failed to show it will suffer irreparable harm between now and the

time oftrial. There is no evidence that the City currently has an anti-religious-displays policy in

place; ifit ever had one, it was revoked by the adoption ofthe operative Revised Policy.

Moreover, as the Court has already explained in connection with mootness,the City has met its

burden to show that it is not likely to revert to its past practices (again, on the assumption that the

past practices were what Plaintiff alleges). Plaintiffs allegations of irreparable harm rest on the

risk that the City will revert back to an anti-religious policy, either by replacing the current

Revised Policy or by failing to comply with the Revised Policy. (See Tr. at 25-26) As there is

no evidence that these things will happen before this case can be concluded,there is no

demonstrated irreparable harm.®

        Plaintiffs irreparable harm contentions are further undermined by the fact that any

additional modification ofthe Revised Policy would have to be made pursuant to the same public

process that led to the adoption ofthe Revised Policy. (See id. at 34-35) That process includes

the publication of an agenda at least one week in advance ofa meeting ofthe Commissioners.

(Id.) Consequently, any effort by the City to resume conduct Plaintiff challenges as violative of




® By separate Order being issued today,the Court will direct the parties to meet and confer and
submit a proposed scheduling order. The Court will be receptive to any reasonable request that
could culminate in case-dispositive motions and/or trial in advance ofthe 2021 holiday season.



                                                  14
  Case 1:20-cv-00841-LPS Document 25 Filed 12/11/20 Page 16 of 16 PageID #: 282




 its constitutional rights would necessarily involve notice to all interested members ofthe public

 (including the Knights)and an opportunity to be heard.^

         Finally, the Court considers it relevant to the harm analysis that the Knights is not

 challenging the operative Revised Policy. The Knights' decision on this point may be due, at

 least in part, to the fact that the Revised Policy expressly treats all private entities the same: all

  are prohibited jfrom erecting any unattended display on City property, and all may apply to erect

  an attended display in such places. Plaintiffs submissions are laden with pleas that the Court

  order Defendants to treat them the same as others. (See, e.g., D.I. 14 at 1-2(motion seeking to

 "requireQ Defendants to provide the Knights the same benefits and opportunities to display a

  creche at the Bandstand/Boardwalk Circle during the Christmas holiday season as Defendants

  provide any other private person, group, organization, and/or entity for any other display"); D.I.

  17 at 2("Defendants continue to deny the ICnights' simple request-that it be permitted to erect a

  display on the same terms as other private groups and individuals."); id. at 2 n.3("The Knights

  merely requests that the City be required to provide the Knights equal treatment.")) That

  Defendants' Revised Policy has already effectuated such a result is further confirmation that

  Plaintiff has failed to demonstrate irreparable harm.

         Accordingly, again,the Court will deny the Knights' request for a preliminary injunction.

  V.     CONCLUSION


         For the reasons set forth above. Plaintiffs motion for a preliminary injunction will be

  denied. An appropriate Order follows.




'Additionally, even though the Court is denying the pending motion for a preliminary
  injimction, this case remains open and Plaintiff is free to move for appropriate relief at any time.

                                                    15
